On Petition foe a Reheaeing.
Jordan, J.
Appellee has petitioned for a rehearing in this cause, and we have again given the question, decided in the original opinion, careful consideration; but are unable to yield our sanction to the contention of her learned counsel that we erred in the conclusion at which we arrived relative to the point presented upon the action of the trial court in sustaining a demurrer to appellant’s answer. It appears from the allegations of this answer that at the time the taxes in controversy were assessed, and accrued, appellee held and owned, as an heir of Samuel Mahan, an undivided one-half interest in the real estate in question, as a tenant in common, along with other heirs of said ancestor. These facts, among others, we think are fairly and clearly shown by the answer. Counsel for appellee are mistaken in their claim that the answer presents the question of the liability of the heir for the payment of taxes assessed upon the inherited real estate during the life time of the ancestor. This question was neither involved nor decided by us in the original opinion. The summary of facts stated in the opinion of the court was made up in part from the complaint and part from the answer; but the principal question presented for our decision was *251upon the sufficiency of the answer to constitute a bar to the action. In the mandate awarded, we, through inadvertence, directed the trial court to sustain the demurrer to the complaint. In this respect there should be a modification of the mandate. It is therefore ordered by the court that the original mandate in this cause is hereby modified by vacating and setting aside that part thereof only which directs the court to sustain the demurrer to the complaint leaving it to stand so far as it reverses the judgment and directs the demurrer to the answer to be overruled, and to proceed in accordance with the opinion.
Filed May 3, 1895.
Petition for a rehearing is overruled.